PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov


In re Application of 
Park et al.
Application No. 15/676,005
Filed: August 14, 2017
For: METHODS, APPARATUS, AND MANUFACTURING SYSTEM FOR SELF-ALIGNED PATTERNING OF A VERTICAL TRANSISTOR
:
:
:
:	DECISION ON PETITION
:
:
:

		
This is a decision on the renewed petition under 37 CFR 1.137(a), filed January 31, 2021. Petitioner’s initial petition filed on August 31, 2020 states “Applicant’s Initiated Examiner Interview Summary was timely filed on 10/11/2019 per the Notice of Non-Compliant Response mailed on 12/1/2019. Applicant believes that the abandonment was an Office Error.” Therefore, this petition is being treated under the provision under 37 CFR 1.181 (no fee) to withdraw holding of abandonment. 

The petition under 37 CFR 1.181 is GRANTED.

The application was held abandoned for failure to timely reply to the Notice of Non-Compliant Amendment (Notice) mailed October 01, 2019, which set a period for reply of two (2) months. A Notice of Abandonment was mailed on August 24, 2020.

Upon a review the record, a reply filed October 11, 2019 was identified. This reply was filed within two (2) months of the date the Notice that was mailed on October 01, 2019.  As a result, the reply is considered as being timely filed. Accordingly, there is no abandonment in fact.  

The holding of abandonment is withdrawn. The application is being referred to Technology Center 2800 for further processing. The petition to revive fee under 37 CFR 1.17(m) in the amount of $2,000 may be refundable. Petitioner may request a refund of this fee; a copy of this decision should accompany petitioner' s request.

Telephone inquiries concerning this matter may be directed to JoAnne Burke at (571)272-4584.

/Jacob F Bétit/
Jacob F Bétit
Deputy Director
Office of Petitions